Citation Nr: 0512029	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  04-05 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
peritendinitis of the right hip.

2.  Entitlement to a rating in excess of 10 percent for 
lumbar paravertebral myositis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat



INTRODUCTION

The veteran had active military service from November 1988 to 
November 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.  The veteran filed a 
notice of disagreement in October 2003, the RO issued a 
statement of the case in January 2004, and the veteran 
perfected his appeal in February 2004.

The claim concerning lumbar paravertebral myositis is 
addressed in the REMAND portion and is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

The veteran's peritendinitis of the right hip is not 
productive of ankylosis or flail joint of the hip, limitation 
of flexion to 30 degrees, or limitation of abduction and 
motion lost beyond 10 degrees; there is no evidence that he 
has been hospitalized for his right hip disability, or that 
his right hip symptoms have impacted his ability to work to 
the extent that would warrant an extraschedular rating.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
peritendinitis of the right hip are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5024, 
5250, 5251, 5252, 5253, 5254 (2004).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in July 2003, wherein VA essentially 
provided the veteran notice regarding what information and 
evidence was needed to substantiate his claim, as well as 
what information and evidence had to be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for him to submit any evidence in his possession 
that pertained to the claim.  Thereafter, by a September 2003 
rating decision, the RO denied the veteran's claim.  

During the course of this appeal, the veteran was also sent a 
statement of the case in January 2004.  This document, along 
with the July 2003 letter, listed the evidence considered, 
the legal criteria for determining whether the veteran's 
claim could be granted, and the analysis of the facts as 
applied to those criteria, thereby abundantly informing him 
of the information and evidence necessary to substantiate his 
claim.  Likewise, these documents may be understood as 
communicating to the veteran the need to submit any relevant 
evidence in his possession.  Given this sequence reflecting 
proper VA process following content complying notice as 
required by law, any error in not providing notice prior to 
the rating on appeal is harmless. 

During the course of this appeal, the RO obtained and 
reviewed VA and private medical records, as well as written 
statements from the veteran.  The Board is satisfied that VA 
has made a reasonable effort to obtain relevant records 
identified by the veteran.  38 U.S.C.A. § 5103A(b) and (c); 
38 C.F.R. § 3.159(c)(1-3).  

A VA examination was conducted in August 2003, and the report 
of this examination have been obtained and reviewed.  38 
C.F.R. § 3.159(c)(4)(iii).  The applicable duties to notify 
and assist have been substantially met by VA and there are no 
areas in which further development may be fruitful.  

II.  Claim for increased rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The veteran filed his claim for increased rating in June 
2003.  The relevant evidence reflects that during an October 
2002 VA outpatient visit, he reported painful, diminished 
range of motion of the right hip joint.  He was ambulatory 
and in no apparent distress, and there were no gross motor or 
sensory deficits.  

At a January 2003 outpatient visit, he complained that his 
right hip joint had a painful audible click and crepitation 
at a certain position (with the slightest turn).  At times, 
it would apparently stick in an area and become very 
difficult to reduce to an almost normal position.  Range of 
motion was intact, muscle tone was adequate, and there were 
no deformities or gross motor or sensory deficits.  However, 
painful diminished range of motion at the right hip joint was 
noted in all directions, with audible crepitation.  

At a February 2003 outpatient visit, he complained of poor 
range of motion and persistent right hip pain.  Range of 
motion of the right pelvis area was limited with crepitus.  
Muscle tone was adequate and there were no deformities.  At a 
June 2003 VA outpatient visit, he reported occasional hip 
pain.  He was ambulatory in no apparent distress.  Range of 
motion was intact, muscle tone was adequate, and there were 
no deformities.  There were no gross motor or sensory 
deficits.    

At an August 2003 VA examination, he complained of almost 
daily right hip discomfort in his work as an elevator 
technician.  He said he had to climb many flights of stairs 
daily, which exacerbated his right hip pain and discomfort.  
He complained of a discomforting sensation deep in the 
anterior hip with repeated hip flexion and a clunking or 
popping sound.  He complained of hip locking and said he had 
to rotate his hip toward the inside to feel as if it were in 
proper position.  He took 550 mg. of Naproxen twice daily.  
His symptoms were precipitated by stair climbing and extended 
walking, and alleviated by external rotation, rest, medicine, 
and ice packs.  He complained of decreased motion during 
painful flare-ups. However, he denied using any crutches, 
braces, canes, or corrective shoes, and any episodes of 
dislocation or recurrent subluxation.  He said he was 
independent in his activities of daily living but was unable 
to run secondary to hip pain.  He reported he had several 
absences from his job since the start of 2000 due to right 
hip pain.  

On examination, flexion was to 120 degrees, internal rotation 
was to 20 degrees, and external rotation was to 60 degrees.  
Painful flexion of the hip was noted at 110-120 degrees, and 
painful external rotation was noted at between 40 to 60 
degrees.  Clunking was felt and heard when external rotation 
and flexion were done at the same time "in an open chain."  
There was tenderness to deep palpation at the anterior hip 
joint.  There was no instability, swelling, or bruising.  He 
had a mild right lower extremity limp and did not use any 
assistive devices.  There was no ankylosis. 

The veteran's peritendinitis of the right hip has been 
assigned a 10 percent rating under Diagnostic Code 5024 
(tenosynovitis).  Under this criteria, the condition will be 
rated on limitation of motion of the affected part, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5024.  By an October 1998 rating decision, the RO 
specifically denied service connection for osteoarthritis of 
the right hip, and the veteran has not appealed this 
decision.  Therefore, the Board will not reference any rating 
criteria specifically pertaining to arthritis.    

None of the medical evidence in this case reflects that the 
veteran has ankylosis or flail joint of the hip, so the 
rating criteria of Diagnostic Codes 5250 and 5254 are not 
applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254.  

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction. 38 
C.F.R. § 4.71, Plate II.  

Diagnostic Code 5251 (which compensates for limitation of 
extension of the thigh) has a maximum rating of 10 percent, 
so the veteran would not benefit from this rating criteria.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  

Under Diagnostic Code 5252, a 20 percent rating is assigned 
when flexion of the thigh is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5252.  Yet in this case, 
range of motion was noted to be intact at the outpatient 
visits in January 2003 and June 2003, and flexion at the 
August 2003 VA examination was found to be to 120 degrees 
(far above the 30 degrees limitation required for a 20 
percent rating under Diagnostic Code 5252).  

Under Diagnostic Code 5253, a 20 percent rating is assigned 
when there is limitation of abduction and motion lost beyond 
10 degrees.  38 C.F.R. § 4.71, Diagnostic Code 5253.  
Although some limitation of motion has been shown on 
examination and in clinical settings, nothing submitted 
specifically indicates that the veteran has a loss of 
abduction beyond 10 degrees.  

The Board has also considered the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such as to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered 38 C.F.R. §§ 4.40 and 4.59, as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain.  
Although the veteran has reported hip pain and flare-ups of 
his symptoms over the years, he has consistently been able to 
flex his hip to at least 110 degrees, which is far above the 
level for even a 20 percent rating under the relevant rating 
criteria.  Moreover, although he has subjectively complained 
of pain, no instability has been found and he regularly 
appears ambulatory in clinical settings, without any crutches 
or canes and in no acute distress.  Thus, the Board finds the 
10 percent rating assigned for his hip disability more than 
adequately compensates any potential functional loss due to 
pain on use or during flare-ups, or due to weakness, 
fatigability, or incoordination

The provisions of 38 C.F.R. § 3.321(b)(1) state that when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disabilities, an 
extraschedular evaluation will be assigned.  Yet there is no 
evidence that the veteran has been hospitalized for his hip 
disability, or that his hip symptoms have impacted his 
ability to work to the extent that would warrant an 
extraschedular rating.  For example, he continues to work as 
an elevator repairman and has apparently had only "several" 
work absences due to hip symptoms between 2000 and 2003 (a 
four-year period).  Moreover, the 10 percent schedular rating 
already assigned is based upon the average impairment of 
earning capacity, and is intended to be considered from the 
point of view of the veteran working or seeking work.  

In summary, the preponderance of the evidence reflects that a 
rating in excess of 10 percent is not warranted for the 
veteran's peritendinitis of the right hip.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).

ORDER

A rating in excess of 10 percent for peritendinitis of the 
right hip is denied.

REMAND

The veteran is seeking a rating in excess of 10 percent for 
lumbar paravertebral myositis.  During this appeal, the 
criteria for evaluating impairment of the spine generally 
were revised effective beginning September 23, 2003.  The 
record indicates that the veteran has not been notified of 
the revised rating criteria (such as in a supplemental 
statement of the case), and he must be notified of these 
applicable provisions.  

The veteran last underwent a VA spine examination in August 
2003.  By the time this case returns from remand, the report 
of this examination will be too dated to properly be 
considered "contemporaneous."  Therefore, a new VA 
examination is needed.  To ensure that he undergoes a fully 
informed evaluation, clinical data taking into account 
treatment of the veteran's back, since August 2003, should be 
secured. 

Accordingly, the Board remands for the following:

1.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all private and VA doctors 
and medical care facilities (VAMCs, 
hospitals, HMOs, etc.) who have treated 
him for back symptoms since August 2003.  
Provide him with release forms and ask 
that a copy be signed and returned for 
each health care provider identified, and 
whose treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform him of the records that the 
RO was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform him that adjudication of his claim 
will be continued without these records 
unless he is able to submit them.  Allow 
him an appropriate period to respond.  

2.   Schedule a VA examination.  Ask that 
the examiner conduct all necessary 
special studies or tests (including x-
rays) and detail the nature and extent of 
the veteran's lumbar paravertebral 
myositis.

3.  Review the examination report and if 
it is inadequate for any reason, return 
it for revision.

4.  Thereafter, re-adjudicate the 
veteran's claim for increased rating.  If 
it remains denied, provide him and his 
representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all pertinent 
laws, regulations, and diagnostic codes 
(including the prior and revised criteria 
for evaluating back disabilities).  Allow 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see 
also M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


